Kupferman, J.,
dissents in part in a memorandum as follows: I would strike the award of punitive damages.
The plaintiff is the lessee of a parking garage located at 10 East 30th Street in Manhattan which is owned by the corporate defendant of which the individual defendant is the sole shareholder. The lease required the landlord to obtain a certificate of occupancy with all costs thereof to be borne by it. The corporate defendant, as required, applied for an extension of the certificate of occupancy, but later withdrew the application because the defendants wanted to construct a high-rise building and, to that end, sought to buy out the lease. Plaintiff thereafter submitted its own application and the New York City Department of Buildings initially issued the certificate, but subsequently revoked it because only an owner could apply therefor. The defendants then continued to seek to terminate the lease.
Clearly, the plaintiff was entitled to be compensated, as it has been, for its costs in maintaining its rights under the lease. However, the defendants should not be penalized for seeking to obtain a solution more in accord with their own interests.
While punitive damages can be proper in the appropriate case (see, Pacific Mut. Life Ins. Co. v Haslip, 499 US —, 111 S Ct 1032), the actions of the defendants were not so " 'outrageous or oppressive’ ” (Sharapata v Town of Islip, 56 NY2d 332, 335) as to warrant punitive damages.
*778"A court only awards those damages in singularly rare cases. (Knieriemen v Bache Halsey Stuart Shields, 74 AD2d 290, 294.) For example, when plaintiffs show extreme aggravating factors such as improper state of mind or malice (see, Roginsky v Richardson-Merrell, Inc., 378 F2d 832, 843 [2d Cir 1967]) or wrongdoing to the public. (Walker v Sheldon, 10 NY2d 401.) Unlike Walker, this is not such a case.” (Rand & Paseka Mfg. Co. v Holmes Protection, 130 AD2d 429, 431, lv denied 70 NY2d 615; see also, Camillo v Geer, 185 AD2d 192).